Citation Nr: 1312104	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  06-04 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1964 to March 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

In November 2004, the RO denied service connection for bilateral hearing loss and tinnitus.  In April 2006, the RO denied service connection for PTSD.  The Veteran perfected an appeal of these issues.  

In a December 17, 2012 rating decision, the RO granted service connection for "major depressive disorder claimed as PTSD."  In  correspondence received that same day, the Veteran's attorney stated that the Veteran "does not wish to withdraw his pending appeals for service-connected benefits for posttraumatic stress disorder."  (emphasis added)  Because the Veteran's attorney has indicated that the PTSD issue is still on appeal, and because the grant of service connection by the agency of original jurisdiction (AOJ) was specifically for a depressive disorder, not PTSD, the PTSD issue remains on appeal before the Board. 

In May 2007, the RO denied service connection for diabetes mellitus and increased the evaluation for service-connected hypertension to 30 percent, effective January 18, 2007.  In June 2007, the RO increased the hypertension evaluation to 60 percent, effective January 18, 2007.  The Veteran filed a timely notice of disagreement (NOD) with respect to the evaluation and effective date for hypertension, as well as the denial of service connection of diabetes.  A statement of the case (SOC) was issued in April 2008, and the Veteran perfected the hypertension and diabetes appeals in April and May 2008, respectively.  However, in a correspondence dated in December 2012, prior to the matters being certified to the Board, the Veteran's attorney withdrew those appeals.  See 38 C.F.R. § 20.204 (2012). 

In February 2008, the RO granted service connection for left knee instability and assigned a 20 percent evaluation, effective September 27, 2007; granted service connection for patellofemoral degenerative disease of the left knee and assigned a 10 percent evaluation, effective September 27, 2007; continued a 30 percent evaluation for arthroscopy, right knee, with instability; continued a 10 percent evaluation for traumatic arthritis, right knee, with limitation of motion; and denied service connection for left foot gouty arthritis.  In June 2009, the RO denied service connection for coronary artery disease.  Although the Veteran filed NODs, he did not perfect these appeals, and the Board has no jurisdiction over those matters.  See 38 C.F.R. § 20.200 (2007).

The Veteran requested a Board hearing in the February 2006 VA Form 9, but later withdrew this request in September 2011.  See 38 C.F.R. § 20.704 (e)(2012).  

The issue of entitlement to service connection for PTSD is addressed in the remand that follows the decision below.


FINDING OF FACT

On March 28, 2013, prior to the promulgation of a decision in the appeal, the RO received a statement from the Veteran's attorney that he desired to withdraw the appeal of claims of entitlement to service connection for hearing loss and tinnitus.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran withdrew this appeal.  This was done by a March 28, 2013 written statement from his attorney.  Because a withdrawal is effective when received, see 38 C.F.R. § 20.204(b)(3) (2012), there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of the hearing loss and tinnitus issues, and it is dismissed.


ORDER

The appeal as to the issues of entitlement to service connection for hearing loss and tinnitus is dismissed.


REMAND

As for the claim of service connection for PTSD, it appears that the Veteran's major stressor concerns his frustration in not being able to perform his duties during service because of a knee injury.  He has also stated that the soldier in the bed next to him at the military hospital had his leg broken in a helicopter crash and received a Purple Heart during his hospitalization.  This apparently caused the Veteran stress.

A service connection claim pertaining to PTSD requires specific elements to be met, including corroboration of any in-service stressful event.  38 C.F.R. § 3.304(f).  Regulatory changes during the course of the Veteran's appeal have altered the manner of proof in such claims.  If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3). 

In light of these regulatory changes, the Veteran should be sent a new Veterans Claims Assistance Act of 2000 (VCAA) letter informing him of the information and evidence necessary to substantiate a claim of service connection for PTSD under the new regulation.  Id.  

Additionally, the Board finds that the Veteran should be scheduled for a new VA PTSD examination to determine whether he in fact has PTSD that is causally related to any incident of service, to include any verified stressor, or by his fear of hostile military or terrorist activity. 

Accordingly, the case is REMANDED for the following action:

1.  Send a new VCAA notice letter to the Veteran and his attorney.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for PTSD under the new regulation.  A stressor questionnaire should be included so that he may have the opportunity to provide information regarding details surrounding any stressful event that he alleges he was exposed to during military service.  The Veteran and his attorney should be given an opportunity to respond to the notice, and any additional information or evidence received should be associated with the claims file.

2.  Then, schedule the Veteran for a VA PTSD examination.  The examiner must thoroughly review the Veteran's claims file, to include a copy of this remand.  Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran's claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  The examiner must identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  In the report, the examiner must address the relationship between any diagnosed PTSD and whether the Veteran's identified stressor(s) is/are related to his fear of hostile military or terrorist activity; whether the identified stressor(s) are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified and corroborated stressor that is not related to his fear of hostile military or terrorist activity.  

If PTSD is not diagnosed, the examiner should explain why such a conclusion differs from other evidence of record.

A full and complete rationale for all opinions expressed must be provided.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, readjudicate the PTSD claim.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his attorney the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


